278 S.W.3d 242 (2009)
Adam STEINBRUEGGE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91613.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, Jr., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.
Prior report: 224 S.W.3d 612.

ORDER
PER CURIAM.
Adam Steinbruegge ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant makes five arguments on appeal. Movant argues the motion court clearly erred in denying his motion without an evidentiary hearing because his counsel was ineffective for failing (1) to object that he attended his trial in prison garb, (2) to call Movant's co-defendants, James Mann ("Mann") and Jeremy Blok ("Blok"), at trial, (3) to submit a jury instruction for second-degree robbery, (4) to object to the prosecutor's analogy in closing argument comparing Movant's case to that of the "Son of Sam," and (5) to allege on appeal *243 the trial court erred in denying Movant's motion for judgment of acquittal at the close of all evidence because the State did not prove beyond a reasonable doubt that an actual gun was used during the robbery.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).